Citation Nr: 9903104
Decision Date: 02/03/99	Archive Date: 06/24/99

DOCKET NO. 97-05 359               DATE FEB 03, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to an effective date earlier than January 31, 1996, for
the assignment of a 100 percent disability rating for schizophrenic
reaction, undifferentiated type, also diagnosed as bipolar
disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel 

INTRODUCTION

The veteran had active service from August 1971 to February 1973.
This matter is before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio.

REMAND

A review of the claims folder reveals that the veteran was awarded
Social Security Administration (SSA) disability benefits beginning
in 1995. Records regarding that award have not been associated with
the claims folder. It is unclear what disability or disabilities
the award was based on. The United States Court of Veterans'
Appeals (Court) has interpreted the duty to assist to include
requesting information and records from SSA which were relied upon
in any disability determination. See Hayes v. Brown, 9 Vet. App.
67, 73-74 (1996); Block v. Brown, 7 Vet. App. 343, 347 (1994);
Waddell v. Brown, 5 Vet. App. 454, 457 (1994); Gregory v. Brown, 5
Vet. App. 108, 113 (1993); Murincsak v. Derwinski, 2 Vet. App. 363,
370, 372 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (199
1).

Under the circumstances, the case is remanded for the following:

1. The RO should obtain from the SSA the records pertinent to the
appellant's claim for SSA disability benefits as well as the
medical records relied upon concerning that claim.

2. Thereafter, the RO should undertake any other development deemed
appropriate, and readjudicate the claim of entitlement to an
effective date earlier than January 3 1, 1996, for the assignment
of a 100 percent disability rating for schizophrenic reaction,

undifferentiated type, also diagnosed as bipolar disorder.

If the benefit sought on appeal is not granted to the veteran's
satisfaction a supplemental statement of the case containing
adequate reasons and bases should be issued and the veteran and his
representative provided an opportunity to respond. Thereafter, the
case should be returned to the Board for further consideration, if
otherwise in order.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

L. J. WELLS-GREEN

Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

3 - 

